Title: To Thomas Jefferson from Louise d’Egremont Brongniart, 11 October 1802
From: Brongniart, Louise d’Egremont
To: Jefferson, Thomas


          
            le 11 8bre 1802
          
          Mme Brongniart est extrêmement reconnaissante des souhaits que monsieur Le president a la bonté de former pour le succès de son voyage. Elle s’empressera à son arrivée de remettre elle même à Mr Livingston la lettre de monsieur Le president dont elle se charge avec le plus grand plaisir.
         
          EDITORS’ TRANSLATION
          
            11 Oct. 1802
          
          Madame Brongniart is extremely grateful for the president’s kind wishes for the success of her journey. She is happy to take care of the president’s letter and will hasten to deliver it personally to Mr. Livingston on her arrival.
        